******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
ANTHONY JOHNSON v. BRIAN PRELESKI, STATE’S
              ATTORNEY
               (AC 38583)
           DiPentima, C. J., and Keller and Beach, Js.
       Argued February 6—officially released June 27, 2017

(Appeal from Superior Court, judicial district of New
                Britain, Young, J.)
 Daniel M. Erwin, with whom, on the brief, was Nor-
man A. Pattis, for the appellant (petitioner).
   Timothy J. Sugrue, assistant state’s attorney, with
whom, on the brief, were Brian W. Preleski, state’s
attorney, and Christian M. Watson, assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   KELLER, J. The petitioner, Anthony Johnson, appeals
from the judgment of the trial court dismissing his peti-
tion for a new trial brought against the respondent,
Brian Preleski, the state’s attorney for the judicial dis-
trict of New Britain. The petitioner claims that, in con-
cluding that the petitioner’s action was time barred
under General Statutes § 52-282, the court improperly
rejected his argument that General Statutes § 52-593a
saved his cause of action. We affirm the judgment of
the trial court.
   The following facts and procedural history underlie
this appeal. In 2011, following a jury trial, the petitioner
was convicted of murder. On August 5, 2011, the defen-
dant was sentenced to a term of incarceration of forty-
five years. This court affirmed the judgment of convic-
tion following the petitioner’s direct appeal. State v.
Johnson, 149 Conn. App. 816, 89 A.3d 983, cert. denied,
312 Conn. 915, 93 A.3d 597 (2014).
   On August 6, 2014, the petitioner commenced the
underlying action, a petition for a new trial based on
newly discovered evidence under General Statutes § 52-
270,1 against the respondent when a state marshal,
Charles J. Lilley, served process on the respondent. On
August 28, 2014, the respondent moved to dismiss the
petition on the ground that it was time barred under
§ 52-5822 because it was not commenced within the
three year limitation period, which began to run when
the petitioner was sentenced on August 5, 2011, and
ended on August 5, 2014. The petitioner objected to the
motion to dismiss. First, he argued that he delivered the
writ, summons, and petition to the marshal on August 5,
2014, prior to the expiration of the three year limitation
period codified in § 52-582. Second, he argued that § 52-
593a3 applied because it provided a thirty day remedial
period in which service may be made after such time
as process has been delivered, within the statutory time
limit, to a marshal. Thus, the petitioner argued, his
petition should not be dismissed. As a special defense
to the petition, the respondent asserted that the petition
was barred by § 52-582 and that § 52-593a did not save
the action ‘‘because the process was not ‘personally
delivered’ to a state marshal pursuant to [§ 52-593a (a)]
and the state marshal in this case failed to ‘endorse
under oath on his return the date of delivery of the
process’ pursuant to § 52-593a (b).’’ In his reply to the
special defense, the petitioner alleged that the petition
was ‘‘served in substantial conformity’’ with § 52-593a.
   Over the course of two days, the court held a hearing
on the motion to dismiss. The petitioner presented testi-
mony from two witnesses concerning the circum-
stances under which process was delivered to Lilley.
The first witness was Donna Peat, the office manager
of the Pattis Law Firm, which represented the petitioner
in connection with his petition for a new trial. The
second witness was Lilley, the Connecticut state mar-
shal who, in this matter, served process on the respon-
dent on August 6, 2014.
   During her brief examination, Peat testified that on
August 5, 2014, she faxed ‘‘a summons and complaint’’
in the present action to Lilley’s office. She testified that
the fax cover sheet4 admitted into evidence reflected
that the transmission was competed at 5:01 p.m. that
day, but that she did not have any personal knowledge
with respect to whether, on that day, Lilley personally
received the documents.5 Peat testified that Lilley’s
office ‘‘confirmed that they served it the following
morning.’’
   Lilley, referring to the fax cover sheet admitted into
evidence, testified that, by means of his fax machine,
he ‘‘received’’ the complaint in this matter on August
5, 2014, at 5:01 p.m. He went on to explain, however,
that he did not have any independent knowledge or
recollection as to whether, on that date, he received
the documents at issue ‘‘personally,’’ had ‘‘custody’’ of
the documents at issue, or ‘‘physically held’’ the docu-
ments at issue in his hands. Lilley testified that he served
the complaint in this matter on August 6, 2014.
   During argument on the motion to dismiss, the parties
agreed that § 52-582 was the statute of limitations gov-
erning the case and that it began to run on August 5,
2011. The parties agreed that the issue before the court
concerned the application of the savings statute, § 52-
593a, and, specifically, whether, under subsection (a)
of the statute, process was personally delivered to a
state marshal on or before August 5, 2014. The parties
disagreed, however, with respect to what constituted
personal delivery. The petitioner argued that he demon-
strated by the evidence presented at the hearing on the
motion to dismiss that personal delivery occurred on
August 5, 2014; the respondent argued that such a show-
ing had not been made. Additionally, as it relates to the
applicability of § 52-593a, the respondent argued, and
the petitioner agreed, that the marshal’s return did not
strictly satisfy subsection (b) of the statute because it
did not specify the date on which process had been
delivered to the marshal.6 The petitioner urged the court
to conclude that he could satisfy this requirement by
means of Lilley’s testimony, but acknowledged that he
was unaware of any authority that supported that prop-
osition.
   Later, the parties submitted briefs to the court in
support of their respective arguments in support of and
in opposition to the respondent’s motion to dismiss.
The respondent made clear that he did not dispute that
Peat sent process to Lilley’s office via fax on August 5,
2014, and that the fax successfully arrived at Lilley’s
office. The respondent, however, argued that because
Lilley testified that he was unable to verify that he
personally received the process on August 5, 2014, the
petitioner was unable to avail himself of the remedy
provided by § 52-593a. The petitioner, arguing that § 52-
593a applied, urged the court to conclude that the reme-
dial nature of § 52-593a weighed in favor of a liberal
interpretation of the statute. The petitioner argued that
the requirement set forth in § 52-593a (b), that the offi-
cer serving process endorse the date that process was
delivered to him on his return, is directory and not
mandatory. Relying on the evidence presented at the
hearing, the petitioner argued that the date of delivery
was August 5, 2014. Additionally, the petitioner argued
that the policies underlying the statute of limitations
and the saving statute were satisfied because process
had been delivered timely to Lilley and that he served
the petition within thirty days thereafter.
   In relevant part, the court summarized the following
undisputed facts in its memorandum of decision: ‘‘The
petitioner was convicted of murder and sentenced on
August 5, 2011. Pursuant to § 52-282, the petitioner had
until August 5, 2014, to file a petition for a new trial.
On that date, the office manager of the petitioner’s
counsel sent the writ, summons, and petition (process)
by facsimile (fax) to the state marshal’s office at 4:59
p.m. The marshal does not recall receiving the process
that day or when he received the fax. The marshal’s
return . . . does not indicate when the marshal
received the process for service. The marshal served
the process on the respondent the following day, August
6, 2014.’’ The court observed that, because an action is
commenced on the date of service of the writ, service
had not been made within the three years of the date
of sentencing and, thus, service occurred outside of the
applicable statute of limitations.
   With respect to the dispositive issue, namely, the
applicability of § 52-593a, the court observed that the
petitioner did not provide the court with any support
for the proposition that faxing process to Lilley’s office
was the equivalent of personally delivering process to
him. The court determined that Lilley’s failure to comply
with § 52-593a (b) by endorsing on the return the date
that process had been delivered to him was not a fatal
defect, yet this omission harmed the petitioner because
it deprived the court of evidence that delivery of process
to Lilley had occurred prior to the expiration of the
three year statutory period. Also, the court stated that,
‘‘[h]ere, the marshal testified that he did not know
whether he personally received the process on August
5, 2014, and would be unable to comply with § 53-
593a (b).’’
   The court concluded: ‘‘Had the petitioner served the
process on the respondent on or before August 5, 2014,
in compliance with § 52-582, the action would have been
timely commenced. Had the petitioner arranged to have
the process personally delivered to the marshal or had
the marshal indicated the date he received service on
the return as required by § 52-593a, the action would
have been saved.
  ‘‘In the absence of any authority which finds the fax-
ing of process to be personal delivery and in the absence
of any evidence that the marshal received the process
on the date it was faxed, the court finds in favor of the
respondent on its special defense that § 52-582 bars the
petition. The petition for a new trial is dismissed.’’
   Reiterating the arguments that the petitioner raised
before the trial court, he argues that the court errone-
ously interpreted the requirement in § 52-593a (a) that
‘‘the process to be served is personally delivered to a
state marshal’’ to preclude the type of delivery that
occurred in the present case. The petitioner argues ‘‘that
the undisputed evidence demonstrating the petitioner’s
delivery to [Lilley’s] office by facsimile on August 5 is
a sufficient basis upon which to receive the benefit of
§ 52-593a.’’ The petitioner argues that (1) because the
statute is remedial in nature, it should be interpreted
liberally to afford relief in the present circumstances;
(2) Lilley’s failure to endorse the return in accordance
with § 52-593a (b) should not preclude the petitioner
from availing himself of the benefit of § 52-593a because
the requirement at issue is directory and not mandatory,
and he presented evidence to demonstrate that personal
delivery occurred on August 5, 2014; and (3) in the
present circumstances, permitting the petition to be
heard would not thwart the policies underlying the stat-
ute of limitations or undermine the reliability of the
fact-finding process. The respondent argues that the
court properly interpreted § 52-593a in dismissing the
petition.7
   ‘‘The standard of review for a court’s decision on a
motion to dismiss is well settled. A motion to dismiss
tests, inter alia, whether, on the face of the record, the
court is without jurisdiction. . . . [O]ur review of the
court’s ultimate legal conclusion and resulting [determi-
nation] of the motion to dismiss will be de novo. . . .
The issue [of whether an action is timely] . . . pursu-
ant to the savings provision in § 52-593a, is one of statu-
tory construction, and is therefore a question of law
over which we employ plenary review. . . . The pro-
cess of statutory interpretation involves the determina-
tion of the meaning of the statutory language as applied
to the facts of the case, including the question of
whether the language does so apply. . . .
   ‘‘When construing a statute, [o]ur fundamental objec-
tive is to ascertain and give effect to the apparent intent
of the legislature. . . . In other words, we seek to
determine, in a reasoned manner, the meaning of the
statutory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply. . . . In seeking to determine that meaning,
General Statutes § 1-2z directs us first to consider the
text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the
statute shall not be considered. . . . The test to deter-
mine ambiguity is whether the statute, when read in
context, is susceptible to more than one reasonable
interpretation.’’ (Citations omitted; internal quotation
marks omitted.) Tayco Corp. v. Planning & Zoning
Commission, 294 Conn. 673, 679, 986 A.2d 290 (2010).
   Section 52-593a is remedial in nature as its ‘‘intended
to prevent a party from losing the right to a cause of
action because of untimely service on the part of the
marshal by giving the marshal additional time in which
to effect proper service on the party in question.’’
(Emphasis omitted.) Id., 682. The statute evinces ‘‘[t]he
legislature’s policy of avoiding the unfairness that
would result from holding a plaintiff responsible for a
failure of service that is attributable to the marshal
rather than the litigant . . . .’’ Id., 682 n.10.
   A petition for a new trial brought pursuant to § 52-
270 is subject to the statute of limitations codified in
§ 52-582, which provides in relevant part that ‘‘no peti-
tion for a new trial in any . . . criminal proceeding
shall be brought but within three years next after the
rendition of the judgment . . . complained of . . . .’’
In a criminal case, the date of rendition of judgment is
the date of imposition of the sentence by the trial court.
Summerville v. Warden, 229 Conn. 397, 426, 641 A.2d
1356 (1994); State v. Coleman, 202 Conn. 86, 89, 519
A.2d 1201 (1987).
   The petitioner urges us to conclude that he demon-
strated that, on August 5, 2014, within the three year
limitation period, he personally delivered to Lilley the
process to be served. Section 52-593a (a) provides in
relevant part that ‘‘a cause or right of action shall not
be lost because of the passage of the time limited by
law within which the action may be brought, if the
process to be served is personally delivered to a state
marshal . . . within such time and the process is
served, as provided by law, within thirty days of the
delivery.’’ (Emphasis added.)
  The resolution of the petitioner’s claim hinges on the
meaning of the phrase ‘‘personally delivered to a state
marshal’’ in § 52-593a. This phrase has been the subject
of interpretation by this court. In Gianetti v. Connecti-
cut Newspapers Publishing Co., 136 Conn. App. 67, 44
A.3d 191, cert. denied, 307 Conn. 923, 55 A.3d 567 (2012),
this court considered whether certain counts of the
plaintiff’s cause of action were saved by § 52-593a. It
was undisputed in Gianetti that service was untimely;
the applicable limitation period expired on June 20,
2006, and the marshal’s return indicated that process
was served on July 7, 2006. Id., 73. The plaintiff argued
that § 52-593a afforded him relief because he mailed
the process to be served to the marshal within the
limitation period, on June 9, 2006. Id.
   In rejecting the plaintiff’s claim in Gianetti, this court
stated: ‘‘Section 52-593a only extends the period of time
for the serving officer to make the delivery. Process
must still be received by the serving officer on time. In
other words, the plaintiff must get the process to the
serving officer within the period allowed by the statute
[of limitations]. . . . Although the plaintiff is permitted
to mail the process to the marshal, the determinative
standard is when the marshal receives the process, not
when it is mailed. ‘All that § 52-593a requires . . . is
that the process be personally delivered. It does not
require that the delivery be made by the plaintiff, his
attorney, or any particular individual. The person mak-
ing the delivery has no statutory role to perform respect-
ing the delivery. He is neither required nor permitted
to endorse his doings on the return. In addition, the
statute does not detail the manner of making delivery.
The word ‘‘deliver’’ includes a handing over for the
purpose of taking even though both acts do not occur
simultaneously. . . . Although delivery by mail is not
mentioned in the extension statute, such delivery is not
precluded. The fact that the extension statute becomes
operative only where the process has been delivered
before the running of the statute of limitations, and the
fact that the serving officer is required to attest to the
date of delivery suggest that the purpose of the statute
is to ensure that the process is received on time by
the officer. The word ‘‘personally’’ means in a personal
manner . . . in person . . . . For something to be
delivered in person it must be so delivered as to come
into the possession of the person to whom it is to be
delivered. Thus, where a delivery of process is to be
made by mail, it has not been personally delivered until
it has been received in person by the serving officer,
at which point he can so attest.’ ’’ (Citations omitted;
footnote omitted.) Id., 73–74.8
   Thus, this court has interpreted ‘‘personally deliv-
ered,’’ as used in § 52-593a, to require receipt in person
or, stated otherwise, a showing that the item to be
delivered has come into the physical possession of the
person to whom it is to be delivered. Applying the inter-
pretation of the statute set forth in Gianetti to the facts
of the present case, we conclude that the undisputed
evidence, that the petitioner’s counsel transmitted pro-
cess to Lilley’s office on August 5, 2014, by means of
a fax machine, fell short of demonstrating that process
was personally delivered to Lilley on August 5, 2014.
The act of transmitting a facsimile, like the act of mailing
in Gianetti, established that the process to be served
was sent to Lilley on August 5, 2014, but did not shed
any light on whether the process to be served came into
Lilley’s possession on August 5, 2014. Neither Lilley’s
return9 nor the testimony presented during the hearing
clarified the issue. Cf. Doe v. West Hartford, 168 Conn.
App. 354, 367–68, 147 A.3d 1083 (genuine issue of mate-
rial fact existed with respect to availability of § 52-
593a), cert. granted, 323 Conn. 936, 151 A.3d 384 (2016).
   Due to its remedial nature, § 52-593a should be inter-
preted liberally in favor of those whom the legislature
intended to benefit. See Dorry v. Garden, 313 Conn.
516, 533, 98 A.3d 55 (2014). Yet, this approach does not
require us to vitiate clear statutory requirements, thus
rendering meaningless the thing to be accomplished by
the statute. As this court has observed, ‘‘[a] plaintiff
relying upon a ‘saving statute’ must demonstrate com-
pliance with its provisions.’’ Gianetti v. Connecticut
Newspapers Publishing Co., supra, 136 Conn. App. 74.
Because we conclude that the petitioner failed to dem-
onstrate that process, in any form, was personally
delivered to a state marshal within the limitation period,
we conclude that the petitioner is unable to avail himself
of the relief afforded by § 52-593a. The court properly
dismissed the action.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘A petition for a new trial is collateral to the action in which a new trial
is sought. . . . In an action on a petition for [a] new trial, a petitioner is
not a criminal defendant but, rather, is a civil petitioner. . . . A proceeding
on a petition for [a] new trial, therefore, is not a criminal action. Rather, it
is a distinct proceeding that is commenced by the service of civil process
and is prosecuted as a civil action.’’ (Citations omitted; emphasis in original.)
Small v. State, 101 Conn. App. 213, 217, 920 A.2d 1024 (2007), appeal dis-
missed, 290 Conn. 128, 962 A.2d 80, cert. denied, 558 U.S. 842, 130 S. Ct.
102, 175 L. Ed. 2d 68 (2009).
   We observe that ‘‘[c]hapter 896, General Statutes § 52-45 et seq., governs
civil process. Chapter 896 requires that ‘a proper officer’ must serve on each
defendant a ‘true and attested copy’ of process. See, e.g., General Statutes
§§ 52-57, 52-59b, 52-59c, 52-63 and 52-64.’’ (Footnote omitted.) Francis v.
Fonfara, 303 Conn. 292, 299, 33 A.3d 185 (2012).
   2
     General Statutes § 52-582 provides: ‘‘No petition for a new trial in any
civil or criminal proceeding shall be brought but within three years next
after the rendition of the judgment or decree complained of, except that
a petition based on DNA (deoxyribonucleic acid) evidence that was not
discoverable or available at the time of the original trial may be brought at
any time after the discovery or availability of such new evidence.’’
   3
     General Statutes § 52-593a provides: ‘‘(a) Except in the case of an appeal
from an administrative agency governed by section 4-183, a cause or right
of action shall not be lost because of the passage of the time limited by law
within which the action may be brought, if the process to be served is
personally delivered to a state marshal, constable or other proper officer
within such time and the process is served, as provided by law, within thirty
days of the delivery.
   ‘‘(b) In any such case, the officer making service shall endorse under oath
on such officer’s return the date of delivery of the process to such officer
for service in accordance with this section.’’
   4
     The court admitted both a fax cover sheet and a document entitled ‘‘TX
Result Report.’’ Both documents reflected the time ‘‘17:01’’ on August 5,
2014. We observe that, the message section of the fax cover sheet, which
was signed by Peat and dated August 5, 2014, states in relevant part: ‘‘Please
make service of the attached ASAP. Also, please confirm receipt. I will mail
the originals.’’ (Emphasis in original.)
   5
     Attached as an exhibit to the petitioner’s objection to the motion to
dismiss is an affidavit of Peat in which she avers in relevant part that she
had attempted to reach Lilley by telephone on August 5, 2014, ‘‘but was
only able to leave a voice mail.’’
   6
     The return, signed by Lilley and dated August 6, 2014, states in relevant
part: ‘‘Then and by virtue hereof, on the 6th day of August, 2014, I made
due and legal service on the within named defendant, BRIAN PRELESK[I],
NEW BRITAIN STATE’S ATTORNEY’S OFFICE, by leaving a verified and
true attested copy of the original Writ, Summons and Petition For New Trial
Based Upon Newly Discovered Evidence, with and in the hands of Margaret
Q. Chapple, Associate Attorney General who is duly authorized to accept
service at the office of the Attorney General for the State of Connecticut,
at 55 Elm Street, in the City of Hartford.
   ‘‘The within is the original, Writ, Summons and Petition For New Trial
Based Upon Newly Discovered Evidence, with my doings hereon endorsed.’’
   7
     Following oral argument in this appeal, this court ordered the parties
to file supplemental briefs addressing the following question: ‘‘Is personal
delivery of the original writ, summons and petition, as opposed to a copy,
facsimile, or electronic copy, required by General Statutes § 52-593a?’’
(Emphasis added.) In response, the petitioner argues that the issue set forth
in the briefing order was unpreserved and not reviewable. Alternatively, the
petitioner argues that ‘‘a facsimile or other electronic copy is legally suffi-
cient and [for purposes of § 52-593a is] equivalent to an ‘original’ copy.’’
Further, the petitioner argues that, if this court determines that § 52-593a
requires the personal delivery of original copies of the process to be served
and that the ‘‘facsimile copy’’ delivered to the marshal in the present case
was not ‘‘an original copy,’’ the statutory requirement should be liberally
interpreted to be directory and not mandatory and, in light of the evidence
presented, should not be interpreted as a barrier to obtaining relief under
the statute. Additionally, the petitioner argues that to interpret § 52-593a
such that the facsimile copy was insufficient would arbitrarily burden his
ability to present new evidence in support of his petition and, thus, violate
his right to present a defense. The respondent argues that § 52-593a required
personal delivery of the original writ, summons, and petition, but that,
regardless of whether the faxed process at issue in this case satisfies that
requirement, we should conclude that the court correctly ruled in the respon-
dent’s favor because it correctly found that there was no evidence that
process in any form had been personally delivered to a marshal on or before
August 5, 2014. In light of our resolution of the present claim, we need not
resolve the issue set forth in our supplemental briefing order.
   8
     In its analysis, this court implicitly adopted the interpretation of § 52-
593a set forth in Zarillo v. Peck, 33 Conn. Supp. 676, 678–79, 366 A.2d 1165,
cert. denied, 171 Conn. 731, 357 A.2d 515 (1976).
   9
     This court has held that the requirement set forth in § 52-593a (b), that
‘‘the officer making service shall endorse under oath on such officer’s return
the date of delivery of the process to such officer for service,’’ is directory,
not mandatory, in nature. Dickerson v. Pincus, 154 Conn. App. 146, 154–55,
105 A.3d 338 (2014). In Dickerson, this court stated in relevant part: ‘‘The
essence of the thing to be accomplished in § 52-593a is to allow an action
to be brought even though process is served after the expiration of the
limitations period, when process is delivered to the marshal within the
limitations period and the marshal serves process within thirty days of
delivery. . . .
   ‘‘Subsection (b) of § 52-593a does not address the essence of the thing
to be done, which, in this case, was delivery to the marshal within the period
of limitations; rather, it provides the manner in which compliance with
subsection (a) of § 52–593a is supposed to be shown. . . . The purpose of
the remedial savings statute would not be served by prohibiting the plaintiff
from bringing the action only because the marshal did not perfectly fill out
the marshal’s return, as provided in subsection (b), when it is nonetheless
clear from the marshal’s return in this case that the marshal received the
summons and complaint within the limitations period and served it on
the defendant within thirty days, as required by subsection (a).’’ (Internal
quotation marks omitted.) Id.; see also Doe v. West Hartford, 168 Conn.
App. 354, 377–79, 147 A.3d 1083 (§ 52-593a available to save cause of action
despite failure of serving officer to endorse on officer’s return date of delivery
of process to him pursuant to subsection [b]), cert. granted, 323 Conn. 936,
151 A.3d 384 (2016).
   Thus, we do not view Lilley’s failure to endorse the return in compliance
with subsection (b) of § 52-593a to be a defect that precludes application
of the statute. Yet, like the trial court, we observe that the return did not
otherwise demonstrate that the thing to be accomplished, namely, timely
personal delivery of process as described in subsection (a), occurred in
this case.